Young, J.
The defendant was tried and convicted in the district court of Bottineau county of the crime of selling intoxicating liquors. The abstract upon which his appeal is submitted does not present the facts upon which the trial court acted in making the rulings and order upon which he relies for a reversal, and for this reason we are not able to consider them. It is found upon an examination of the transcript returned by the clerk of the district court that the record itself is likewise insufficient. The abstract cannot, therefore, be cured by amendment. The defendant was indicted by the same grand jury and tried at the same term of *664court as the defendant in the case of State v. Scholfield, 103 N. W. 878, in which the opinion has just been handed down. The record in this case is in all substantial respects in the same condition and has the same fatal defects as the record in that case, and there has been the same delay in the presentation and prosecution of the appeal. It follows, for the reasons pointed out in that case, that a hearing cannot be had upon the merits.
(103 N. W. 880.)
The judgment is affirmed.
All concur.